DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all dependent claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear if any polymerization initiator and any polymerization inhibitor is required by the claim or not. The only required components in claim 1 are an abrasive; a water-soluble polymer; and a basic compound. Note that the claim includes the case where the polymerization initiator and polymerization inhibitor are not required. If the polymerization initiator and polymerization inhibitor are not required then necessarily a reaction product of a non-existing polymerization initiator and a non-existing polymerization inhibitor is 0.1 ppb or less of the polishing composition on a weight basis because “less” includes the numeral zero. The claim is 
For the purpose of the instant examination, the claim is interpreted as the polymerization initiator and polymerization inhibitor are not required, so long as a reaction product of a non-existing polymerization initiator and a non-existing polymerization inhibitor is 0.0 (non-existent).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izumi et al. (US 2008/0311750 A1).
Izumi discloses a polishing composition for a semiconductor wafer which is excellent in polishing property, and a polishing method. The polishing composition for a semiconductor wafer comprises colloidal silica consisting of non-spherical silica particles having a ratio of long axis to short axis of 1.5 to 15. The polishing method for a semiconductor wafer uses the polishing composition. The polishing composition can provide a remarkably high polishing rate compared with a polishing composition using spherical colloidal silica, and can provide good mirror-polishing without causing scratches. In addition, small alkali metal content enables 
The polishing composition of Izumi comprises:
An abrasive colloidal silica
[0046] Moreover, the effects of the polishing composition of the invention can be enhanced by adding a water soluble polymer
[0013] A second aspect of the present invention provides a polishing composition for a semiconductor wafer, comprising a base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumi et al. (US 2008/0311750 A1).
It is noted that Izumi, as described above, is silent about a polymerization inhibitor.
However, Izumi discloses [0034] In the present invention, examples of weak acids used for preparing a polishing composition solution having a buffering action include: inorganic acids such as carbonic acid (pKa=6.35, 10.33), boric acid (pKa=9.24), and phosphoric acid (pKa=2.15, 7.20, 12.35); water soluble organic acids; and mixtures thereof. Examples of the water soluble 
Hydroquinone Hydroquinone, also known as benzene-1,4-diol or quinol, is an aromatic organic compound that is a type of phenol, a derivative of benzene, having the chemical formula C6H4(OH)2. It has two hydroxyl groups bonded to a benzene ring in a para position. It is a white granular solid. Substituted derivatives of this parent compound are also referred to as hydroquinones. Hydroquinone can act as a polymerization inhibitor.
Regarding claim 3, Izumi discloses:
[0046] Moreover, the effects of the polishing composition of the present invention can be enhanced by adding a water soluble polymer. As described above, a water soluble polymer having a molecular weight of 5,000 or more and a water soluble polymer having a molecular weight of 100,000 or more are said to contribute to reduction of metal contamination and improvement of the flatness of a wafer. However, when a polymer having as large a molecular weight as the above is used, the polymer has a drawback that only a small amount of the polymer can be compounded in order to prevent the viscosity of the polishing composition from becoming too high. An appropriate amount of the water soluble polymer is about 100 to 
   [0047] Any of the following polymers can be used as the above water soluble polymers: polyacrylate, polymethacrylate, polyvinylpyrrolidone, polyvinylalcohol, polyethyleneglycol, a maleic acid/vinyl copolymer, xanthan gum, and cellulose derivatives. One or more of the polymers selected from cellulose derivatives, polyvinylalcohol, and polyethyleneglycol are preferable. As cellulose derivatives, hydroxymethyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, carboxymethyl cellulose, and the like can be used, and hydroxyethyl cellulose is preferable. Polyethylene glycol having a molecular weight of 5,000 or less is more preferable.
[0048] Further, an oxidant can be arbitrarily compounded in the present invention. As the oxidant, a hydrogen peroxide solution, persulfate, perborate, or the like is preferable.
Regarding claims 4-5, the recitation of “used for polishing a silicon wafer” is a recitation of intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus/composition is intended to be employed does not differentiate the claimed apparatus/composition from a prior art apparatus/composition satisfying the claimed structural limitations.
As to the quantity of the water soluble polymer, as cited above Izumi discloses that the polymer content is a result effective variable effective for reduction of metal contamination and improvement of the flatness of a wafer. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use any amount of water soluble polymer 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D/Examiner, Art Unit 1713       

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713